Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hutcherson, J.), rendered July 30, 1985, convicting him of robbery in the first degree, robbery in the second degree and grand larceny in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence of the defendant’s guilt, which included identification testimony by the victim of the crime who had observed the defendant immediately prior to the crime for approximately 2 to 3 minutes at a distance of approximately 10 to 15 feet, and who had observed the defendant directly beside him for severál seconds during the crime, was overwhelming.
We note that the admission in evidence, with limiting instructions, of a statement made by a nontestifying codefendant which was redacted to delete any reference to the defendant did not constitute a violation of the defendant’s right to confrontation (see, Richardson v Marsh, 481 US —, 107 S Ct 1702).
The defendant’s other contention is without merit. Weinstein, J. P., Rubin, Kooper and Sullivan, JJ., concur.